Citation Nr: 0907544	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  05-11 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis 
(MS).

2.  Entitlement to service connection for a right eye 
disability. 

3.  Entitlement to service connection for a lumbar spine 
disability. 

4.  Entitlement to a rating in excess of 60 percent for 
systemic lupus erythematosus with situational depression. 

5.  Entitlement to a rating in excess of 10 percent for 
hiatal hernia with esophageal reflux. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The Veteran had active duty from February 1974 to August 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

On his Appeal to Board of Veterans' Appeals (VA Form 9), the 
Veteran requested that he be afforded a personal hearing over 
which a Veterans Law Judge of the Board would have presided 
while at the RO.  A Travel Board hearing was subsequently 
scheduled for him in June 2008.  However, the Veteran failed 
to appear for that hearing.  A postponement was not requested 
or granted.  The Veteran has not asserted any good cause for 
missing the hearing or requested that it be re-scheduled.  
Under these circumstances, the regulations consider the 
hearing request to have been withdrawn.  38 C.F.R. § 20.702 
(2008).  

The issues of service connection for MS and a lumbar spine 
disability, and increased ratings for systemic lupus 
erythematosus with situational depression and hiatal hernia 
with esophageal reflux are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a right eye disability related to 
service. 



CONCLUSION OF LAW

A right eye disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in September 2004, the RO satisfied 
its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2008).  Specifically, 
the RO notified the Veteran of: information and evidence 
necessary to substantiate the claim; information and evidence 
that VA would seek to provide; and information and evidence 
that the Veteran was expected to provide.  In light of the 
Board's denial of the Veteran's claim, no disability rating 
or effective date will be assigned, so there can be no 
possibility of any prejudice to her under the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the 
Veteran with respect to her claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated in conjunction with her claim.  Thus, the duties to 
notify and assist have been met.

Analysis

The Veteran essentially contends that she has a right eye 
disability, manifested by blurry vision, related to service. 

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Service treatment records are negative for any complaints or 
findings of a right eye disability.  The examination report 
at service discharge noted normal eye and ophthalmoscopic 
evaluations.  

The first post-service medical record is an April 1983 VA 
examination report which noted an episode of optic neuritis 
one year before which was thought to be MS but was never 
confirmed.  The examiner noted a residual of decreased vision 
in the right eye and a history of optic neuritis with 
residuals of decreased vision and diminished visual field. 

Recently, the Veteran was afforded an examination in August 
2003 VA examination, the report of which noted that the 
Veteran developed and was diagnosed with an optic neuritis in 
the 1980's.  The examiner also noted that she had been 
treated with steroids leading to normalization of the visual 
fields.  Upon examination, the examiner noted that the 
Veteran's pupils were round and reactive to light and were 
bilaterally equal.  While the examiner noted diagnoses of 
various disabilities, there was no indication of any eye 
disability. 

As noted above, there is no current diagnosis of a right eye 
disability. While the Veteran had a disability sometime in 
the 1980's, any disability appears to have been resolved as 
she currently has normal visual fields.  Congress has 
specifically limited entitlement to service-connected 
benefits to cases where there is a current disability.  "In 
the absence of proof of a present disability, there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Therefore, service connection for a right eye 
disability is not warranted.

Even if the Veteran had a current diagnosis, service 
connection for a right eye disability would nevertheless be 
denied.  Service treatment records are negative for a right 
eye disability.  The Veteran's service treatment records are 
highly probative as to the Veteran's condition at the time of 
her period of active duty, as they were generated with the 
specific purpose of ascertaining the Veteran's then-physical 
condition, as opposed to her current assertion which is 
proffered in an attempt to secure VA compensation benefits.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision).  The service treatment records are 
entirely negative for any symptoms associated with the right 
eye and weigh heavily against the claim. 

The first indication of a disability was not until the 1980's 
which is several years after service discharge.  In view of 
the lengthy period without treatment, there is no evidence of 
continuity of symptomatology and this weighs against the 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Furthermore, there is no opinion which provides a nexus 
between any current right eye disability and service.  
Therefore, service connection would still be denied with a 
current diagnosis of a right disability. 

In adjudicating this claim, the Board must assess the 
competence and credibility of the Veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the Veteran is competent to 
attest to his observations of his disorder.  Layno v. Brown, 
6 Vet. App. 465, 467-69 (1994); 38 C.F.R. § 3.159(a)(2).  
However, as a lay person, she is not competent to diagnose 
any medical disorder or render an opinion as to the cause or 
etiology of any current disorder (i.e. that she currently has 
a right eye disability related to service) because she does 
not have the requisite medical expertise.  See, e.g., See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for a right eye disability is denied. 




REMAND

Unfortunately, a remand is required in this case as to the 
issues of service connection for MS and a lumbar spine 
disability, and increased ratings for systemic lupus 
erythematosus with situational depression and hiatal hernia 
with esophageal reflux.  Although the Board sincerely regrets 
the additional delay, it is necessary to ensure that there is 
a complete record upon which to decide the Veteran's claims 
so that she is afforded every possible consideration.  VA's 
duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

The Veteran essentially contends that she had MS symptoms in 
service which were misdiagnosed as/in addition to her 
service-connected lupus.  She was afforded examinations in 
August 2003 and April 2004 and the reports noted diagnoses of 
MS without evidence of lupus causing MS.  However, neither 
report addressed the onset of MS, or whether the symptoms of 
lupus noted throughout service were in fact symptoms of MS.  
Notably, an April 1983 VA examination report noted that the 
Veteran had had an episode of optic neuritis one year prior 
which was thought to be MS but was never confirmed.  On 
remand, she should be afforded anther examination to 
determine the etiology and onset of her MS. 

As to the claim for a lumbar spine disability, the Veteran 
asserts that she developed such a disability as a result of 
the testing for her lupus and MS.  VA afforded the Veteran 
examinations in April 2003 and April 2004, the reports of 
which noted diagnoses of degenerative joint disease.  
Additionally, the April 2004 VA examination report noted a 
diagnosis of degenerative joint disease and opined that it 
was not caused by spinal taps but due to the wear and tear 
process on those discs.  The examiner further added that 
service-connected lupus was not the cause of MS and spinal 
taps do not cause degenerative disc disease.  However, 
neither of these reports addressed whether her current lumbar 
spine disability was related to service.  Review of service 
treatment records show that in September 1975, an assessment 
of degenerative disc disease was noted.  On remand, the 
Veteran should be afforded another examination to determine 
whether her currently diagnosed degenerative joint disease is 
related to the service notation cited herein. 

While the Veteran was afforded an examination for her 
systemic lupus erythematosus with situational depression and 
hiatal hernia with esophageal reflux hearing loss in August 
2003 (the April 2004 VA examination report briefly discussed 
diagnoses of such but did not discuss the current level of 
severity of the disabilities), her representative indicated 
in the February 2009 informal hearing brief that her 
disabilities had worsened since that examination.  The Court 
has held that, where entitlement to compensation has already 
been established, and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  As 
the current level of disability is at issue, contemporaneous 
examinations demonstrating the Veteran's current level of 
disability for systemic lupus erythematosus with situational 
depression and hiatal hernia with esophageal reflux must be 
conducted.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC shall make arrangements with 
the appropriate VA medical facility for 
the Veteran to be afforded an 
examination for her MS to ascertain the 
nature and etiology of her current 
disability, including specifically 
assessments as to whether any symptoms 
noted in service related to her lupus 
could have been manifestations of her 
MS.  The claims file must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examination report 
must indicate that the claims file was 
reviewed in conjunction with the 
examination.

The examiner should provide an opinion 
as to whether there is a 50 percent 
probability or greater that MS is 
causally or etiologically related to 
service, including whether it 
manifested in service or within seven 
years of service discharge.  The 
examiner should also address whether 
any symptoms noted in service related 
to the Veteran's lupus could have been 
manifestations of her MS and the April 
1983 VA examination report noting that 
the Veteran had an episode of optic 
neuritis one year before which was 
thought to be MS.

The examiner should provide the 
rationale for the opinion provided.  If 
the requested opinion cannot be 
rendered without resort to speculation, 
the examiner should so state.

2.	The RO/AMC shall make arrangements with 
the appropriate VA medical facility for 
the Veteran to be afforded an 
examination for her lumbar spine 
disability to ascertain the nature and 
etiology of her current disability, 
including the notations of such in 
service treatment records.  The claims 
file must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examination 
report must indicate that the claims 
file was reviewed in conjunction with 
the examination.

The examiner should provide an opinion 
as to whether there is a 50 percent 
probability or greater that current 
degenerative disc disease is causally 
or etiologically related to service, 
including the September 1975 record 
showing an assessment of degenerative 
disc disease.

The examiner should provide the 
rationale for the opinion provided.  If 
the requested opinion cannot be 
rendered without resort to speculation, 
the examiner should so state.

3.	The RO/AMC shall make arrangements with 
the appropriate VA medical facility for 
the Veteran to be afforded an 
examination for her systemic lupus 
erythematosus with situational 
depression.  Any indicated studies 
should be performed and the examination 
report should comply with all AMIE 
protocols for rating lupus.  All 
findings should be recorded in detail.

The examiner should specifically 
determine if the Veteran's systemic 
lupus results in acute symptoms with 
frequent exacerbations, producing 
severe impairment of health.

The examiner must provide a 
comprehensive report including a 
complete rationale for all opinions and 
conclusions reached.

4.	The RO/AMC shall make arrangements with 
the appropriate VA medical facility for 
the Veteran to be afforded an 
examination for hiatal hernia with 
esophageal reflux.  Any indicated 
studies should be performed and the 
examination report should comply with 
all AMIE protocols for rating hiatal 
hernia.  All findings should be 
recorded in detail.

The examiner should specifically 
indicate whether the Veteran's hiatal 
hernia causes persistently recurrent 
epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied 
by substernal, arm, or shoulder pain, 
productive of considerable impairment 
of health.

The examiner must provide a 
comprehensive report including a 
complete rationale for all opinions and 
conclusions reached.

5.	The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to 
those directed above, is required.  If 
further action is required, it should 
be undertaken prior to further claim 
adjudication.

6.	The RO/AMC will then readjudicate the 
Veteran's claims, to include 
consideration of any additional 
evidence obtained as a result of this 
Remand.  If any determination remains 
unfavorable to the Veteran, she and her 
representative should be provided with 
a Supplemental Statement of the Case.  
The Veteran should be afforded an 
opportunity to respond before the case 
is returned to the Board for further 
review.

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of her claims.  38 C.F.R. § 3.655 (2008).  The Veteran has 
the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purposes of this remand are to 
obtain additional information and comply with all due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


